COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                        CORRECTED ORDER

Appellate case name:       In re Steadfast LLC, et al.

Appellate case number:     01-19-00726-CV

Trial court case numbers: 2019-51432 & 2019-59191

Trial court:               125th District Court of Harris County

        Relators have filed a petition for writ of mandamus, complaining of the trial court’s failure
to rule on Relator’s pending motions.
        Relators have also filed a motion for emergency relief. The Court grants the motion for
emergency relief and orders all trial court proceedings stayed pending disposition of the petition
for writ of mandamus.
      Real parties in interest shall file a response to the petition for writ of mandamus by Friday,
October 4, 2019.
       It is so ORDERED.

Judge’s signature: ___/s/ Justice Richard Hightower______________
                    Acting individually  Acting for the Court


Date: September 27, 2019